Citation Nr: 0314382	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from February to March 1956 and 
from October 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that found that the veteran had not submitted 
new and material evidence that was sufficient to reopen a 
claim of service connection for a psychiatric disorder.  The 
Board upheld the RO's decision in July 2001.

The veteran sought review of the Board's decision by the U.S. 
Court of Appeals for Veterans Claims (CAVC).  By decision 
dated in February 2002 and pursuant to a joint motion for 
remand filed by the parties, the CAVC vacated and remanded 
the Board's July 2001 decision for readjudication.  

The issue of service connection for a psychiatric disorder on 
the merits is the subject of the Remand immediately following 
this decision.  


FINDINGS OF FACT

1.  By decision dated in September 1992, the Board declined 
to reopen a claim of service connection for a psychiatric 
disorder.  

2.  The evidence added to the record since the September 1992 
Board decision is not cumulative, and when viewed in 
conjunction with the evidence previously of record, is of 
significance that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSION OF LAW

Evidence received since the September 1992 Board decision 
declining to reopen the veteran's claim for service 
connection for a psychiatric disorder is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issues decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, any failure in VA's duty to notify 
and assist the veteran regarding his claim for new and 
material evidence is moot.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for a psychosis may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The veteran seeks to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  The record reflects 
that the Board initially denied service connection for a 
psychiatric disorder in April 1990.  The CAVC affirmed this 
decision in December 1991.  In a September 1992 decision, the 
Board declined to reopen the veteran's claim for service 
connection for a psychiatric disorder.  A March 
1995 memorandum decision by the CAVC affirmed this decision.  
The September 1992 Board decision is final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's claim was received prior to August 
29, 2001; therefore, the amendment is not applicable to his 
claim.

The record reflects that the principal basis upon which the 
claim was previously denied was that there was insufficient 
evidence to indicate that the veteran's psychiatric disorder 
was incurred in service or, if pre-existing such service, was 
aggravated thereby. 

In support of the current attempt to reopen his claim, the 
veteran has submitted medical opinions from G. Lodwick, M.D., 
and William E. Jones, M.D., both opinions previously not of 
record.  In substance, these physicians opined that the 
veteran had a preexisting psychiatric condition which was 
aggravated by his military service.  

Because the probative value of these accounts are not weighed 
prior to disposition of the question of reopening, the 
opinions are thus presumed credible and, in connection with 
the evidence previously assembled are of such significance 
that they must be considered in order to fairly decide the 
merits of the claim.  Justus and Hodge, supra.  Accordingly, 
the claim is reopened.  




ORDER

The claim is reopened and, to that extent only, the appeal is 
granted.  


REMAND

The claim for service connection for a psychiatric disorder 
has been reopened.  The RO must now review the entire 
evidentiary record, in accordance with the regulatory and 
statutory provisions that govern the adjudication of reopened 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

On remand, the RO must provide the veteran appropriate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  Such notice 
should specifically apprise him of the evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the 
appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additional development of the record would also be helpful in 
the adjudication of this claim.  Specifically, prior to 
adjudicating the claim on the merits, the RO should make 
arrangements to obtain his actual treatment records from 
William E. Jones, M.D., G. Lodwick, M.D., Dr. B.O. White, and 
Austin Community Guidance Center.  Drs. Jones and Lodwick 
should also be asked to provide the rationale and/or bases 
for their prior opinions provided in this case.

Finally, the veteran should be afford a VA medical 
examination, which takes into account the records of prior 
medical complaints and treatment, as set forth below.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Obtain the veteran's actual treatment 
records, as opposed to summaries, from 
Austin Community Guidance Center 
(including, but not limited to, those 
dated from 1953 to 1977); William E. 
Jones, M.D.; G. Lodwick, M.D.; and Dr. 
B.O. White.  Drs. Jones and Lodwick 
should also be asked to provide the 
rationale and/or bases for their prior 
opinions provided in this case.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility to schedule the veteran 
for an examination by a psychiatrist.  
Send the claims folder to the doctor for 
review.  Ask the doctor to state in the 
report if the claims folder was reviewed.  

The doctor should provide an opinion as 
to the date of onset and etiology of the 
veteran's current psychiatric disorder.  
Specifically, the doctor should state 
whether it is at least as likely as not 
that any current psychiatric disorder had 
its onset during active service or is 
related to any in-service disease or 
injury.

If it is determined that the veteran's 
psychiatric disorder had its onset prior 
to either period of his active service 
(i.e., from February to March 1956 and 
from October 1961 to September 1963), the 
doctor should state whether it is at 
least as likely as not that it worsened 
during active service.  If so, was the 
increase in disability (worsening) due to 
the natural progress of the disorder?  

The Board points out to the doctor that 
temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service.  Additionally, 
aggravation does not have to be caused by 
military service, but rather only occur 
temporally to service.

The doctor must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  
6.   Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

